 



Subscription Agreement

 

This Subscription Agreement (this “Agreement”) is made and entered into as of
July 18, 2018 by and between Greenpro Capital Corp., a Nevada corporation (the
“Company”) and the undersigned (the “Purchaser”). The Purchaser, together with
the Company shall be referred to as the “Parties”.

 

WHEREAS, the Company desires to issue and sell to the Purchaser, and the
Purchaser desires to purchase from the Company 906,666 shares of common stock,
par value $.0001 per share of the Company (“Common Stock”) pursuant to an
exemption from registration under Regulation S under the Securities Act of 1933,
as amended (the “1933 Act”) or other applicable exemptions on the terms and
conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants set forth herein, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the Parties hereby agree as follows:

 

1. Securities Sale and Purchase. The Company shall issue and sell to the
Purchaser and the Purchaser agrees to purchase from the Company 906,666 shares
of Common Stock of the Company (the “Shares” or the “Securities”) for a total
purchase price of $6,800,000 (the “Purchase Price”) representing at a price of
approximately $7.50 per share pursuant to an exemption from registration
provided by Regulation S promulgated under the 1933 Act or other applicable
exemption.     2. Closing. At the closing, the Company will deliver to the
Purchaser the Shares and the Purchase Price shall be paid by the Purchaser via
wire transfer of immediately available funds to an account designated by the
Company. The closing shall be held on such date as the parties may agree upon
(the “Closing” and the “Closing Date”) at July 18, 2018, or at such other
location or by such other means upon which the parties may agree; provided, that
all of the conditions set forth in Section 2 hereof and applicable to the
Closing shall have been fulfilled or waived in accordance herewith.     3.
Representations, Warranties and Covenants of the Company. The Company represents
and warrants to the Purchaser, as of the date hereof, as follows:

 

  (a) Organization and Standing. The Company is a duly organized corporation,
validly existing and in good standing under the laws of the State of Nevada, has
full power to carry on its business as and where such business is now being
conducted and to own, lease and operate the properties and assets now owned or
operated by it and is duly qualified to do business and is in good standing in
each jurisdiction where the conduct of its business or the ownership of its
properties requires such qualification.         (b) Authorization and Power. The
execution, delivery and performance of this Agreement and the consummation of
the transaction contemplated hereby have been duly authorized by the Board of
Directors of the Company. The Agreement has been (or upon delivery will be) duly
executed by the Company is or, when delivered in accordance with the terms
hereof, will constitute, assuming due authorization, execution and delivery by
each of the parties thereto, the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms.

 

   

 

 



  (c) No Conflict. The execution, delivery and performance of this Agreement and
the consummation of the transactions contemplated hereby do not (i) violate or
conflict with the Company’s Certificate of Incorporation, By-laws or other
organizational documents, (ii) conflict with or result (with the lapse of time
or giving of notice or both) in a material breach or default under any material
agreement or instrument to which the Company is a party or by which the Company
is otherwise bound, or (iii) violate any order, judgment, law, statute, rule or
regulation applicable to the Company, except where such violation, conflict or
breach would not have a Material Adverse Effect on the Company. This Agreement
when executed by the Company will be a legal, valid and binding obligation of
the Company enforceable in accordance with its terms (except as may be limited
by bankruptcy, insolvency, reorganization, moratorium and similar laws and
equitable principles relating to or limiting creditors’ rights generally).      
  (d) Authorization. Issuance of the Shares to Purchasers has been duly
authorized by all necessary corporate actions of the Company.         (e)
Issuances. The Shares to be issued hereunder will be validly issued, fully paid
and nonassessable.         (f) Litigation and Other Proceedings. There are no
actions, suits, proceedings or investigations pending or, to the knowledge of
the Company, threatened against the Company at law or in equity before or by any
court or Federal, state, municipal or their governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign which could
materially adversely affect the Company. The Company is not subject to any
continuing order, writ, injunction or decree of any court or agency against it
which would have a material adverse effect on the Company.         (g) Use of
Proceeds. The proceeds of this Offering and sale of the Shares, net of payment
of placement expenses, will be used by the Company for working capital and other
general corporate purposes.         (h) Consents/Approvals. No consents, filings
(other than Federal and state securities filings relating to the issuance of the
Shares pursuant to applicable exemptions from registration, which the Company
hereby undertakes to make in a timely fashion), authorizations or other actions
of any governmental authority are required to be obtained or made by the Company
for the Company’s execution, delivery and performance of this Agreement which
have not already been obtained or made or will be made in a timely manner
following the Closing.         (i) No Commissions. The Company has not incurred
any obligation for any finder’s, broker’s or agent’s fees or commissions in
connection with the transaction contemplated hereby.

 

   

 

 



  (j) Disclosure. No representation or warranty by the Company in this
Agreement, nor in any certificate, schedule or exhibit delivered or to be
delivered pursuant to this Agreement: contains or will contain any untrue
statement of material fact or omits or will omit to state a material fact
necessary to make the statements contained herein or therein not misleading. To
the knowledge of the Company and its subsidiaries at the time of the execution
of this Agreement, there is no information concerning the Company and its
subsidiaries or their respective businesses which has not heretofore been
disclosed to the Purchasers that would have a Material Adverse Effect.        
(k) Compliance with Laws. The business of the Company and its subsidiaries has
been and is presently being conducted so as to comply with all applicable
material federal, state and local governmental laws, rules, regulations and
ordinances.

 

4. Purchaser Representations, Warranties and Agreements. The Purchaser hereby
acknowledges, represents and warrants as follows:

 

  (a) Organization; Authority. Such Purchaser is: (i) an individual that has
full power and authority to execute and deliver this Agreement and perform
his/her obligations hereunder; or (ii) an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate or partnership power and authority to
enter into and to consummate this Agreement. The execution, delivery and
performance by such Purchaser of this Agreement has been duly authorized by all
necessary corporate or, if such Purchaser is not a corporation, such
partnership, limited liability company or other applicable like action, on the
part of such Purchaser. This Agreement has been duly executed by such Purchaser,
and when delivered by such Purchaser in accordance with the terms hereof, will
constitute the valid and legally binding obligation of such Purchaser,
enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.         (b) Investment
Intent. Such Purchaser is acquiring the Shares as principal for its own account
for investment purposes only and not with a view to or for distributing or
reselling such Shares or any part thereof, without prejudice, however, to such
Purchaser’s right at all times to sell or otherwise dispose of all or any part
of such Shares in compliance with applicable federal and state securities laws.
Subject to the immediately preceding sentence, nothing contained herein shall be
deemed a representation or warranty by such Purchaser to hold the Shares for any
period of time. Such Purchaser is acquiring the Shares hereunder in the ordinary
course of its business. Such Purchaser does not have any agreement or
understanding, directly or indirectly, with any person to distribute any of the
Shares.

 

   

 

 

  (c) Additional Representations, Warranties and Covenants of Non-United States
Persons.

 

  i. The Purchaser understands that the investment offered hereunder has not
been registered under the 1933 Act and the Purchaser understands that such
Purchaser is purchasing the Shares without being furnished any offering
literature or prospectus. The Purchaser is acquiring the Shares for the
Purchaser’s own account, for investment purposes only, and not with a view
towards resale or distribution.         ii. At the time the Purchaser was
offered the Shares, it was not, and at the date hereof, such Purchaser is not a
“U.S. Person” which is defined below:

 

    i. Any natural person resident in the United States;             ii.
partnership or corporation organized or incorporated under the laws of the
United States;             iii. Any estate of which any executor or
administrator is a U.S. person;             iv. Any trust of which any trustee
is a U.S. person;             v. Any agency or branch of a foreign entity
located in the United States;             vi. Any non-discretionary account or
similar account (other than an estate or trust) held by a dealer or other
fiduciary for the benefit or account of a U.S. person;             vii. Any
discretionary account or similar account (other than an estate or trust) held by
a dealer or other fiduciary organized, incorporated, or (if an individual)
resident of the United States; and             viii. Any partnership or
corporation if (i) organized or incorporated under the laws of any foreign
jurisdiction and (ii) formed by a U.S. person principally for the purpose of
investing in securities not registered under the 1933 Act, unless it is
organized or incorporated, and owned, by accredited investors (as defined in
Rule 501(a) of Regulation D promulgated under the 1933 Act) who are not natural
persons, estates or trusts.             ix. “United States” or “U.S.” means the
United States of America, its territories and possessions, any State of the
United States, and the District of Columbia.

 

  iii. The Purchaser understands that no action has been or will be taken in any
jurisdiction by the Company that would permit a public offering of the Shares in
any country or jurisdiction where action for that purpose is required.

 

   

 

 



  iv. The Purchaser (i) as of the execution date of this Agreement is not
located within the United States, and (ii) is not purchasing the Shares for the
account or benefit of any U.S. person except in accordance with one or more
available exemptions from the registration requirements of the 1933 Act or in a
transaction not subject thereto.         v. The Purchaser will not resell the
Shares except in accordance with the provisions of Regulation S (Rule 901
through 905 and Preliminary Notes thereto), pursuant to a registration under the
1933 Act, or pursuant to an available exemption from registration; and agrees
not to engage in hedging transactions with regard to such securities unless in
compliance with the 1933 Act.         vi. The Purchaser will not engage in
hedging transactions with regard to shares of the Company prior to the
expiration of the distribution compliance period specified in Category 2 or 3
(paragraph (b)(2) or (b)(3)) in Rule 903 of Regulation S, as applicable, unless
in compliance with the 1933 Act; and as applicable, shall include statements to
the effect that the securities have not been registered under the 1933 Act and
may not be offered or sold in the United States or to U.S. persons (other than
distributors) unless the securities are registered under the 1933 Act, or an
exemption from the registration requirements of the 1933 Act is available.      
  vii. No form of “directed selling efforts” (as defined in Rule 902 of
Regulation S under the 1933 Act), general solicitation or general advertising in
violation of the 1933 Act has been or will be used nor will any offers by means
of any directed selling efforts in the United States be made by the Purchaser or
any of their representatives in connection with the offer and sale of the
Shares.

 

  (d) General Solicitation. Such Purchaser is not purchasing the Shares as a
result of any advertisement, article, notice or other communication regarding
the Shares published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or any other general
solicitation or general advertisement.         (e) Access to Information. Such
Purchaser acknowledges that it has reviewed any available disclosure materials,
including the Form 10-Q filed by the Company with the Securities and Exchange
Commission on September 15, 2014, and has been afforded (i) the opportunity to
ask such questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Shares and the merits and risks of investing in the Shares; (ii)
access to information about the Company and the Subsidiaries and their
respective financial condition, results of operations, business, properties,
management and prospects sufficient to enable it to evaluate its investment; and
(iii) the opportunity to obtain such additional information that the Company
possesses or can acquire without unreasonable effort or expense that is
necessary to make an informed investment decision with respect to the
investment. Neither such inquiries nor any other investigation conducted by or
on behalf of such Purchaser or its representatives or counsel shall modify,
amend or affect such Purchaser’s right to rely on the truth, accuracy and
completeness of any disclosure materials and the Company’s representations and
warranties contained in this Agreement.

 

   

 

 

  (f) Independent Investment Decision. The Purchaser acknowledges that the
Shares have not been recommended by any federal or state securities commission
or regulatory authority. In making an investment decision investors must rely on
their own examination of the Company and the terms of the offering, including
the merits and risks involved. Furthermore, the foregoing authorities have not
confirmed the accuracy or determined the adequacy of this document. Any
representation to the contrary is a criminal offense.

 

5.Miscellaneous

 

(a) Confidentiality. The Purchaser covenants and agrees that it will keep
confidential and will not disclose or divulge any confidential or proprietary
information that such Purchaser may obtain from the Company pursuant to
financial statements, reports, and other materials submitted by the Company to
such Purchaser in connection with this offering or as a result of discussions
with or inquiry made to the Company, unless such information is known, or until
such information becomes known, to the public through no action by the
Purchaser; provided, however, that a Purchaser may disclose such information (i)
to its attorneys, accountants, consultants, and other professionals to the
extent necessary in connection with his or her investment in the Company so long
as any such professional to whom such information is disclosed is made aware of
the Purchaser’s obligations hereunder and such professional agrees to be
likewise bound as though such professional were a party hereto, (ii) if such
information becomes generally available to the public through no fault of the
Purchaser, or (iii) if such disclosure is required by applicable law or judicial
order.     (b) Successors. The covenants, representations and warranties
contained in this Agreement shall be binding on the Purchaser’s and the
Company’s heirs and legal representatives and shall inure to the benefit of the
respective successors and assigns of the Company. The rights and obligations of
this Agreement may not be assigned by any party without the prior written
consent of the other party.     (c) Counterparts. This Agreement may be executed
in counterparts, each of which shall be deemed an original agreement, but all of
which together shall constitute one and the same instrument.     (d) Execution
by Facsimile. Execution and delivery of this Agreement by facsimile transmission
(including the delivery of documents in Adobe PDF format) shall constitute
execution and delivery of this Agreement for all purposes, with the same force
and effect as execution and delivery of an original manually signed copy hereof.

 

   

 

 



(e) Governing Law and Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York applicable to
contracts to be wholly performed within such state and without regard to
conflicts of laws provisions. Any legal action or proceeding arising out of or
relating to this Subscription Agreement and/or the Offering Documents may be
instituted in the courts of the State of New York sitting in New York County or
in the United States of America for the Southern District of New York, and the
parties hereto irrevocably submit to the jurisdiction of each such court in any
action or proceeding. Purchaser hereby irrevocably waives and agrees not to
assert, by way of motion, as a defense, or otherwise, in every suit, action or
other proceeding arising out of or based on this Subscription Agreement and/or
the Offering Documents and brought in any such court, any claim that Purchaser
is not subject personally to the jurisdiction of the above named courts, that
Purchaser’s property is exempt or immune from attachment or execution, that the
suit, action or proceeding is brought in an inconvenient forum or that the venue
of the suit, action or proceeding is improper.     (f) Notices. All notices,
requests, demands, claims and other communications hereunder shall be in writing
and shall be delivered by certified or registered mail (first class postage
pre-paid), guaranteed overnight delivery, or facsimile transmission if such
transmission is confirmed by delivery by certified or registered mail (first
class postage pre-paid) or guaranteed overnight delivery, to the following
addresses and facsimile numbers (or to such other addresses or facsimile numbers
which such party shall subsequently designate in writing to the other party):

 

  (i) if to the Company:           Greenpro Capital Corp.     Attn: Chong Kuang
Lee     Room 1701 – 03, 17/F., The Metropolis Tower,     10 Metropolis Drive,
Hung Hom,     Kowloon, Hong Kong         (ii) if to the Purchasers:           To
the addresses set forth on the signature pages.

 

(g) Entire Agreement. This Agreement (including the exhibits attached hereto)
and any other documents delivered at the Closing pursuant hereto, contain the
entire understanding of the parties in respect of its subject matter and
supersede all prior agreements and understandings between or among the parties
with respect to such subject matter. The exhibits constitute a part hereof as
though set forth in full above.     (h) Amendment; Waiver. This Agreement may
not be modified, amended, supplemented, canceled or discharged, except by
written instrument executed by the Company and the Purchaser. No failure to
exercise, and no delay in exercising, any right, power or privilege under this
Agreement shall operate as a waiver, nor shall any single or partial exercise of
any right, power or privilege hereunder preclude the exercise of any other
right, power or privilege. No waiver of any breach of any provision shall be
deemed to be a waiver of any proceeding or succeeding breach of the same or any
other provision, nor shall any waiver be implied from any course of dealing
between the parties. No extension of time for performance of any obligations or
other acts hereunder or under any other agreement shall be deemed to be an
extension of the time for performance of any other obligations or any other
acts. The rights and remedies of the parties under this Agreement are in
addition to all other rights and remedies, at law or equity, which they may have
against each other.     (i) Severability. If any provision of this Agreement is
held to be invalid or unenforceable in any respect, the validity and
enforceability of the remaining terms and provisions of this Agreement shall not
in any way be affected or impaired thereby and the parties will attempt to agree
upon a valid and enforceable provision that is a reasonable substitute
therefore, and upon so agreeing, shall incorporate such substitute provision in
this Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

   

 

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

COMPANY: Greenpro Capital Corp.         By: /s/ Lee Chong
Kuang                            Name:  Lee Chong Kuang   Title: Chief Executive
Officer

 

PURCHASER: /s/ Zhang Lijun   V1 Group Limited       Purchase Price: USD6,800,000
  Number of Shares: 906,666       Address:   3505 – 6, 35/F., Edinburgh Tower,  
The Landmark, 15 Queen’s Road Central,   Hong Kong.       Telephone and Email:  
+852 2869 8966   zhanglijun@v1.cn

 

   

 





 

THIS SUPPLEMENTAL AGREEMENT is made on 18 July 2018

 

BETWEEN

 

(1)GREENPRO CAPITAL CORP., a Nevada corporation whose registered office is
situated at office address at Room 1701-03, The Metropolis Tower, 10 Metropolis
Drive, Hung Hom, Kowloon, Hong Kong (the “Company”); and

 

(2)V1 GROUP LIMITED, a company incorporated in Bermuda with limited liability
whose registered office is at Canon’s Court, 22 Victoria Street Hamilton HM12,
Bermuda with a principal place of business in Hong Kong at Room 3506, 35th
Floor, Edinburgh Tower, The Landmark, 15 Queen’s Road Central, Hong Kong (the
“Purchaser”)

 

WHERE

 

(A)The parties to this Supplemental Agreement entered into a subscription
agreement dated 18 July 2018 (the “Subscription Agreement”) in respect of the
subscription by the Purchaser of shares of the Common Stock of the Company.

 

(B)Pursuant to Clause 1 of the Subscription Agreement the Company has agreed to
issue and sell to the Purchaser, and the Purchaser has agreed to purchase from
the Company, 906,666 shares of Common Stock of the Company (the “Subscription
Shares”) at the total subscription price of US$6,800,000, representing a
subscription price of approximately US$7.50 per share (the “Purchase Price”).

 

(C)Pursuant to Clause 2 of the Subscription Agreement at the Closing the
Purchase Price shall be paid by the Purchaser via wire transfer of immediately
available funds to an account designated by the Company

 

(B)The parties desire and agree to vary the terms of the Subscription Agreement
as set out in this Supplemental Agreement.

 

IT IS HEREBY AGREED THAT:

 

1.Unless otherwise defined, capitalised terms used in the Supplemental Agreement
shall have the same meaning as set out in the Subscription Agreement.

 

2.The parties hereby agree that the Purchase Price shall be settled in Reminbi
(“RMB”) instead of United States dollars and the Purchase Price of US$6,800,000
shall be converted into RMB44,992,880 at the exchange rate of approximately US$1
to RMB6.6166 (“RMB Settlement Sum”) and paid to the RMB account designated by
the Company in Clause 3 below.

 

   

 

 

3.The Company hereby designates the following bank account (“Designated
Account”) for the receipt of the RMB Settlement Sum at the Closing:

 

Bank Name: 中国银行深圳中心区支行

Account Name: 绿专企业管理咨询(深圳)有限公司

Account Number: 761468891043

 

4.The Purchaser shall cause its subsidiary 第一视频(中国)投资有限公司 (V1 (China) Investment
Company Limited) to pay the RMB Settlement Sum in full to the Designated Account
in immediately available funds at the Closing and upon payment of which the
Purchaser shall be discharged and released of its obligations to pay the
Purchase Price under the Subscription Agreement.

 

5.This Supplemental Agreement is supplementary to and shall be read in
conjunction with the Subscription Agreement. Save as set out in this
Supplemental Agreement, the terms and conditions of the Subscription Agreement
shall remain unchanged and in full force and effect.

 

6.This Supplemental Agreement may be signed in any number of counterparts all of
which, when taken together, will constitute one and the same instrument. A party
may enter into this Supplemental Agreement by executing any counterpart.

 

7.This Supplemental Agreement shall be governed by and construed in accordance
with the laws of the State of New York applicable to contracts to be wholly
performed within such state and without regard to conflicts of laws provisions.
Any legal action or proceeding arising out of or relating to this Supplemental
Agreement may be instituted in the courts of the State of New York sitting in
New York County or in the United States of America for the Southern District of
New York, and the parties hereto irrevocably submit to the jurisdiction of each
such court in any action or proceeding.

 

(Intentionally left blank below)

 

   

 

 

IN WITNESS whereof this Supplemental Agreement has been duly executed on the
date first above written.

 

SIGNED by )   duly authorised for and on behalf of ) /s/ Lee Chong Kuang
GREENPRO CAPITAL CORP. )   in the presence of: )  

 

SIGNED by )   duly authorised for and on behalf of ) /s/ Zhang Lijun V1 GROUP
LIMITED )   in the presence of: )  

 



   

 



